DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (US 2016/0049469) in view of Nobori et al. (US 2016/0280604).
Referring to Claim 1, Yoshikawa teaches a layered body 20 (fig. 4a) comprising:
a ceramic substrate 11 (fig. 4d) formed of polycrystalline ceramic (see paragraph 17 which shows the substrate as polycrystalline ceramic) and having a supporting main surface (see bonding surface 15 of fig. 4d), and
a piezoelectric substrate 17 (fig. 4d) formed of a piezoelectric material (see paragraph 5 which shows the substrate made of piezoelectric material) and having a binding main surface in contact with the supporting main surface (see bonding surface 15 between substrates 17 and 11 in fig. 4d);
wherein at the supporting main surface, a mean of grain sizes of the polycrystalline ceramic is 0.5 um or more and less than 15 um (see paragraph 32 which shows the average (mean) grain sizes preferably at 2 or 4um, both of which are more than 0.5 and less than 15um); and
the polycrystalline ceramic is not formed of the piezoelectric material (see paragraph 39 which shows the functional substrate formed of piezoelectric material and paragraph 17 which shows the supporting substrate made of different material which is polycrystalline ceramic).
Yoshikawa does not teach a standard deviation of the grain sizes is less than 1.5 times the mean. Nobori teaches a standard deviation of the grain sizes is less than 1.5 times the mean (see paragraph 14 which shows an alumina body which is a known in the art as a form of ceramic and 3*ro=1 to 20 um where ro=standard deviation, and assuming the median of 3*ro is used, which would be 10um, this would make the standard deviation as 10/3 and 10/3 times 1.5 is less than the average of 10um). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Nobori to the device of Yoshikawa in order to increase drive efficiency of the layered body which includes a piezoelectric element at high temperatures.
	Referring to Claim 3, Yoshikawa also teaches the ceramic substrate formed of at least one material selected from the group consisting of spinel, alumina, magnesia, silica, mullite, cordierite, calcia, titania, silicon nitride, aluminum nitride, and silicon carbide (see paragraph 33 which shows ceramic materials including alumina, corderite, and silicon carbide).
	Referring to Claim 9, Yoshikawa also teaches wherein the piezoelectric material is different from the polycrystalline ceramic (see paragraph 39 which shows the functional substrate formed of piezoelectric material and paragraph 17 which shows the supporting substrate made of different material which is polycrystalline ceramic).
	Referring to Claim 10, Yoshikawa also teaches wherein the piezoelectric substrate different from the ceramic substrate (see paragraph 39 which shows the functional substrate formed of piezoelectric material and paragraph 17 which shows the supporting substrate made of different material which is polycrystalline ceramic).
	Referring to Claim 11, Yoshikawa also teaches the ceramic substrate formed of at least one material selected from the group consisting of spinel, alumina, magnesia, silica, mullite, cordierite, calcia, titania, silicon nitride, aluminum nitride, and silicon carbide (see paragraph 33 which shows ceramic materials including alumina, corderite, and silicon carbide), and wherein the piezoelectric substrate consists of lithium tantalite and lithium niobite (see paragraph 55 which shows both elements).

Claim(s) 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa and Nobori and further in view of Iwashita et al. (US 2004/0104978).
Referring to Claim 2, the combination of Yoshikawa and Nobori does not teach a residual stress at the supporting main surface as -300 MPa or more and 300 MPa or less. Iwashita teaches a residual stress at the supporting main surface as -300 MPa or more and 300 MPa or less (see paragraph 116 which shows all the MPa ranges higher than -300 and less than 300). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Iwashita to the modified device of Yoshikawa and Nobori in order to minimize variation in the piezoelectric constant depending on the displacement elements.
Referring to Claim 4, Iwashita teaches the polycrystalline ceramic formed of spinel (see paragraph 84 which shows spinel structure as one of the materials for the structure). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Iwashita to the modified device of Yoshikawa and Nobori in order to minimize variation in the piezoelectric constant depending on the displacement elements.
Referring to Claim 5, Iwashita teaches a residual stress at the supporting main surface as -300 MPa or more and 300 MPa or less (see paragraph 116 which shows all the MPa ranges higher than -300 and less than 300), and the polycrystalline ceramic formed of spinel (see paragraph 84 which shows spinel structure as one of the materials for the structure). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Iwashita to the modified device of Yoshikawa and Nobori in order to minimize variation in the piezoelectric constant depending on the displacement elements.

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa and Nobori and further in view of Eda et al. (US 5,446,330).
Referring to Claim 6, the combination of Yoshikawa and Nobori does not teach the supporting main surface of the ceramic substrate and the bonding main surface of the piezoelectric substrate bonded to each other through Van der Waals force. Eda teaches the supporting main surface of the ceramic substrate and the bonding main surface of the piezoelectric substrate bonded to each other through Van der Waals force (see col. 22, lines 19-23 noting substrates bonded by Van der Waals forces where a skilled artisan can apply the use of Van der Waals forces in Eda to the bonding surfaces of Yoshikawa in order for the substrates in Yoshikawa to be bonded and not affect performance or operation). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Eda to the modified device of Yoshikawa and Nobori in order to provide better surface wave propagation by using less adhesive.
Referring to Claim 7, Yoshikawa also teaches the piezoelectric substrate consisting of lithium tantalite and lithium niobite (see paragraph 55 which shows both elements).
Referring to Claim 8, Yoshikawa teaches a SAW device (see 6 of fig. 1a) comprising:
the layered body 20 (fig. 4a); and
an electrode formed on a main surface of the piezoelectric substrate, the main surface being located opposite to the ceramic substrate (see electrodes 4 and 5 of fig. 1a located opposite to ceramic substrate 1).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/Primary Examiner, Art Unit 2648